The opinion of the court was delivered by
Powers, J.
At the trial in the County Court it became a material question for the jury to determine whether certain aid *633furnished to the pauper by the overseer of Hount Holly in 1873, while he resided in the town of Mount Holly, was furnished in such a manner as to prevent the acquisition óf a settlement in that town by a residence of seven years. The plaintiff town claimed that such aid was furnished in good faith to relieve the necessities of the pauper. The defendant claimed that the aid was furnished in bad faith to prevent the gaining of a settlement. The plaintiff requested the court to charge that if the request for aid was made by the father of the pauper, and the pauper was sick and a member of his father’s family and in such condition as properly to require aid from the town, and such aid was rendered upon such application in good faith, it would have the same effect and force as if the application was made in person by the pauper or by his request. The court declined to charge as requested, and charged in substance that aid furnished on the application of the father without any request from the pauper, would not avail to interrupt the" gaining of a settlement. We think the request embodied a correct statement of the law, and should have been complied with. The duty to support the poor is mandatory upon the several towns in the State. The towns discharge this duty through their overseers of the poor, who are charged under the statute to see that the poor are suitably relieved. The statute nowhere provides for any application to the overseer as an essential prerequisite to his moving in the matter of furnishing aid. It expresses the duty in general terms that the overseer “ shall see that the poor are suitably relieved, supported, and employed at the charge of the town.” It was held in Walden v. Cabot, 25 Vt. 522, that it was not necessary that the application for relief should come from the pauper, and we think upon principle this is the law. If the overseer receives notice from any source that a person stands in need of relief, it is his duty to make investigation, and if he finds a case calling for his action, it is his duty to act, and if in good faith he incurs expense, it has the effect to defeat a settlement.
Judgment reversed, and new trial granted.